                  UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA


BRIAN FELDMAN
                               Plaintiff
                 v.

BOZZUTO CONSTRUCTION COMPANY, et.
al.
                   Defendants                                   CIVIL ACTION
                                                             NO.: 2:20-CV-04492-ER


                    STIPULATION OF DISMISSAL AS TO
              DEFENDANT BOZZUTO CONSTRUCTION COMPANY

        Counsel for the below identified parties stipulate and agree to the following:


        1. Pursuant to Fed. R. Civ. P. 41(a)(2), the parties request that the Court enter an

 Order dismissing Plaintiff’s claims against defendant Bozzuto Construction Company in

 the above captioned matter;

        2. The parties request dismissal of Plaintiff’s claims against Bozzuto Construction

 Company be entered with prejudice;


        3.      This dismissal does not affect any rights and/or defenses that the

 remaining parties may have as against each other;



             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
    WHEREFORE, IT IS ORDERED that on this 28th                          day of     May, 2021

    Plaintiff Brian Feldman’s claims against Bozzuto Construction Company in this matter are

    DISMISSED with prejudice.



Respectfully submitted and agreed,

David J. Langsam
David J. Langsam, Esquire
Saltz, Mongeluzzi, & Bendesky, P.C.
1650 Market Street
One Liberty Place, 52nd Floor
Philadelphia, PA 19103
Counsel for Plaintiff


Gregory M. Mallon______________
Gregory M. Mallon, Esquire
Zarwin, Baum, Devito, Kaplan, Schaer
& Toddy, P.C.
2005 Market Street, 16th Floor
Philadelphia, PA 19103-3638
Counsel for Defendant, Bozzuto Construction Company


                                                         BY THE COURT:



                                                         _______________________________

                                                          Eduardo C. Robreno, J.
